Citation Nr: 1818610	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to April 14, 2017, and to a rating in excess of 20 percent beginning April 14, 2017, for a back disability.  

2. Entitlement to an initial rating in excess of 10 percent for a right knee disability. 

3. Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse  


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to July 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    

In connection with this appeal, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

In an August 2017 rating decision, the Veteran was assigned a 20 percent rating for his back disability, effective April 14, 2017.  The increased rating for a back disability remains on appeal as the maximum allowable rating has not been assigned.  However, the Board has limited its consideration accordingly.  

The issue of entitlement to a TDIU was raised at the Veteran's October 2017 hearing before the Board but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Nevertheless, the Board has taken jurisdiction over that claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  


REMAND

The Board finds that additional development is required before the claims on appeal are decided. 

In April 2017, the Veteran was afforded VA examinations to assess the severity of his service-connected back and right knee disabilities.  The examiner reported that pain significantly limited the Veteran's functional ability during flare-ups with regard to both disabilities.  In determining the functional limitations experienced during flare-ups with regard to range of motion, the examiner did not provide an opinion, stating that the examination had not taken place during a flare-up.  Moreover, the examiner did not provide any opinion on additional functional impairment, in terms of degrees of motion lost, during flare-ups.  

The Board notes that the United States Court of Appeals for Veterans Claims recently found that in order for an examination to comply with 38 C.F.R. § 4.40, the examiner must express an opinion regarding functional impairment and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Further, the Court noted that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has considered all procurable and assembled data and offered a basis for that conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects the limitation of knowledge in the medical community at large, as opposed to a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26 (2017)

Here, the basis for the conclusion as to an inability of the April 2017 VA examiner to render an opinion because the examination was not conducted during a flare-up is not adequate, particularly in light of the VA Clinician's Guide, which instructs examiners to opine as to functional loss during a flare based on the Veteran's statements.   

Therefore, the Board finds that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his back and knee disabilities. 

At his October 2017 hearing before the Board, the Veteran testified that he had not worked for the prior four years due to his service-connected right knee and back disabilities.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of a TDIU, in accordance with the holding in Rice.

Also at his October 2017 Board hearing, the Veteran reported that he had been awarded entitlement to Social Security Administration (SSA) disability benefits.  However, a review of the record shows that SSA records have not been obtained.  Therefore, attempts to identify and obtain outstanding SSA records should be made before a decision is made in this case.

Additionally, current treatment records should be identified and obtained before a decision is made in this case. 

Accordingly, the case is REMANDED for the following action:


1. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions and the medical records upon which the decisions were based.  

2. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

3. Conduct the appropriate development for adjudication of a claim of entitlement to a TDIU, to specifically include obtaining a VA for 21-8940.  

4. Schedule the Veteran for VA examinations by examiners with appropriate expertise to determine the current level of severity of all impairment resulting from his back and right knee disabilities.  The claims file must be made available to, and reviewed by the examiners.  Any indicated studies should be performed.  

The examiners should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiners are unable to conduct the required testing or conclude that the required testing is not necessary in this case, they should clearly explain why that is so.  The examiners must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity.

The examiners should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiners should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information.  If the examiners are unable to provide such an opinion without resort to speculation, the examiners must provide a rationale for that conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate.  The examiners must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

5. Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

6. Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







